Title: Compensation to Victims of the Whiskey Insurrection, [17 December] 1794
From: Madison, James
To: 


[17 December 1794]

   
   In his annual message to Congress, Washington urged that Congress provide compensation to victims of the Whiskey Insurrection. On 17 December the House began consideration of resolutions giving effect to his suggestion (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 790, 954, 967, 973, 987, 989).



Mr. Madison remarked that great respect was due to this proposition, both on account of the interesting occasion that produced it, and of the quarter from whence it came. But the more he revolved the subject in his mind, the more he was convinced that great circumspection was requisite, and that the House, for many reasons, ought to take as much time in deliberating upon what they were to do, as the nature of the subject will admit. He recommended the proposal of some gentlemen to let the affair lie over to next session.
It is no doubt proper to encourage a spirit for suppressing insurrections, and this measure is certainly calculated to promote that spirit. But, in his own judgment, Mr. Madison feared that it would likewise encourage insurrections. A great body of people were commonly engaged in such disturbances, who were not worth hanging, and to whom an established government usually held out an amnesty. By this means, great multitudes came in, and received pardon before the operations of chastisement began. The mob therefore, would in this case reason thus. As a croud we have a good chance to escape the gallows. Let us then plunder as fast as possible, because government will disburse the loss, and we shall not be forced to disgorge our booty. Mr. Madison thought that speculations of this kind might be entertained by future insurgents, if the house were instantly to vote a complete indemnification to the sufferers. Mr. Madison held the highest respect for the arguments and feelings of gentlemen who espoused the other side of the question. What he himself had just now suggested, he did not regard as decisive considerations, but yet as considerations of weight. His own impression was to let the matter lie over till next session, and then, those who had done their best in prosecuting, would come forward to that House, to claim compensation, under the most auspicious circumstances, and all which they can have recovered, will be saved to the state.
